903 N.E.2d 471 (2009)
THE INDIANA DEPARTMENT OF ENVIRONMENTAL MANAGEMENT, Appellant (Defendant below),
v.
RAYBESTOS PRODUCTS COMPANY, Appellee (Plaintiff below).
No. 49S02-0804-CV-183.
Supreme Court of Indiana.
March 31, 2009.
Gregory F. Zoeller, Attorney General of Indiana, David L. Steiner, Frances H. Barrow, Timothy J. Junk, Deputy Attorney Generals, Indianapolis, IN, Attorneys for Appellant.
George M. Plews, Brett E. Nelson, Indianapolis, IN, Attorneys for Appellee.

On Petition for Rehearing
BOEHM, Justice.
Raybestos has petitioned for rehearing from this Court's December 9, 2008 opinion. Raybestos points out that the opinion incorrectly states the standard of review used by the Office of Environmental Adjudication in reviewing an action of IDEM. The first full paragraph of page 475 of 897 N.E.2d 469 states that OEA uses the standard of review provided by Indiana Code section 4-21.5-5-14 and may provide relief as permitted by section 4-21.5-5-15. Raybestos rightly points out that these statutes apply to judicial, not administrative review. We grant rehearing for the *472 limited purpose of correcting this error and otherwise deny Raybestos's Petition for Rehearing.
SHEPARD, C.J., and DICKSON, SULLIVAN, and RUCKER, JJ., concur.